165 F.3d 31
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Freddie T. DUNLAP, Plaintiff-Appellant,v.Joseph M. SQUADRITO, sheriff; Steven Vaughn, sergeant; ChrisDrake, officer; et al., all sued in their officialand individual capacities, Defendants-Appellants.
No. 97-4244.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 6, 1998.*Decided Nov. 6, 1998.

Appeal from the United States District Court for the Northern District of Indiana, South Bend Division.  No. 3:96-CV-0434.  Robert L. Miller, Jr., Judge.
Before Hon.  THOMAS E. FAIRCHILD, Hon.  WILLIAM J. BAUER, Hon.  TERENCE T. EVANS, Circuit Judges.

ORDER

1
Freddie Dunlap brought this suit pro se under 42 U.S.C. § 1983, claiming that the defendants violated his rights to due process and adequate medical care.  The district court granted the defendants' motion for summary judgment and Dunlap appealed.  In its memorandum, the district court thoroughly addressed the issues presented in this appeal.  We therefore affirm the judgment of the district court for the reasons stated in its memorandum and order dated November 19, 1997.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a); Cir.  R. 34(f)